Exhibit 10.9
ESCROW AGREEMENT dated as of December 23, 2005 (this “Escrow Agreement”) by and
among Smith Barney Warrington Fund L.P. (the “Partnership”), Citigroup Managed
Futures LLC (the “General Partner”), Citigroup Global Markets Inc. (“CGM”) and
JPMorgan Chase Bank, N.A., a national association (the “Escrow Agent”).

To:   JPMorgan Chase Bank, N.A.
4 New York Plaza — 21st Floor
New York, New York 10004
Attention: Worldwide Securities Services

Simone Lyken

          The following property is to be deposited with you as Escrow Agent in
one or more bank accounts further described in Paragraph 4 below which shall be
entitled “Subscriber Escrow Accounts for Smith Barney Warrington Fund L.P.”:
          All proceeds of subscriptions (the “Escrow Property”) for Units of
Limited Partnership Interest (“Units”) in Smith Barney Warrington Fund L.P., a
New York limited partnership, shall be received by the Smith Barney division of
CGM, Selling Agent for the Partnership. CGM shall deliver to all such
prospective subscribers interim receipts for the amount of the funds deposited
in this escrow.
          As Escrow Agent, you are hereby directed to hold, deal with and
dispose of the Escrow Property and any other property at any time held by you
hereunder subject to the terms and conditions hereinafter set forth:
          1. During the Initial Offering Period and the Continuous Offering
Period (as defined in Paragraph 6 below), all Escrow Property (up to the
collected balances in the account or accounts and as the balances become
collected in the account or accounts) deposited with the Escrow Agent and any
interest earned thereon (which shall also be part of the Escrow Property) shall
be paid over and delivered to the Partnership as directed by written notice by
the General Partner as soon as practicable after receipt by the Escrow Agent of
such written notice in accordance with Paragraph 2 below.
          2. The Escrow Property deposited with the Escrow Agent and any
interest earned thereon shall be paid over and delivered to the Partnership as
directed by written notice of the General Partner:
(i) with respect to the Initial Offering Period, if subscriptions for Units in
the aggregate value of $25,000,000 have been received during the Initial
Offering Period, as evidenced by an affidavit of the General Partner attesting
to said fact, and
(ii) during the Continuous Offering Period on the first day of the month. Any
such written request shall be made sufficiently in advance of the first day of a
month to provide sufficient time for the Escrow Agent to process the request for
delivery to the Partnership on the first day of the month.

 



--------------------------------------------------------------------------------



 



          During the Continuous Offering Period, any interest earned on the
Escrow Property (which shall also be part of the Escrow Property) shall be
returned by the General Partner directly to each subscriber in proportion to
their respective subscriptions and to the period their respective subscriptions
were held in escrow. If subscriptions for Units in the aggregate value of
$25,000,000 have not been received during the Initial Offering Period, as
evidenced by an affidavit of the General Partner attesting to said fact, the
Escrow Property will be paid over and delivered by the Escrow Agent directly to
subscribers as soon as practicable after receipt of written directions from the
General Partner. Such direction will include the names, address and tax
identification number of each subscriber, along with the aggregate dollar amount
(principal plus interest) due to each subscriber. Funds will be delivered by
check or wire.
          3. Prior to delivery of the Escrow Property to the Partnership as
described in Paragraph 2 above, the Partnership shall have no title to or
interest in the funds on deposit, and such funds shall under no circumstances be
subject to the payment or satisfaction of the liabilities or indebtedness of the
Partnership.
          4. The Escrow Agent shall cause all funds deposited with it pursuant
to this Escrow Agreement to be maintained and invested (as the General Partner
shall from time to time direct by written instructions delivered to the Escrow
Agent), in an interest-bearing trust account or accounts which can be readily
liquidated on twenty-four hours notice, in an amount equal to the collected
balances in the account or accounts, as permitted under the Securities and
Exchange Commission’s Rule 240.15c2-4. Calculations of interest on Escrow
Property are set forth in Schedule 2.
          5. Within 15 days of receipt of a subscription agreement, the General
Partner may notify the Escrow Agent that a subscription agreement of a
subscriber has not been accepted, and the General Partner may direct the Escrow
Agent by written instruction to return any funds held in escrow for the benefit
of such subscriber to CGM for credit to the securities account of such
subscriber as instructed, together with such subscriber’s proportionate share of
any interest earned on the Escrow Property during the period such funds were
held in escrow as instructed.
          6. The Initial Offering Period for the Units shall mean a period of
90 days commencing on the date of the Partnership’s Private Placement Offering
Memorandum and Disclosure Document (the “Offering Memorandum”) unless the
General Partner terminates the offering at an earlier date or extends the
Initial Offering Period for up to an additional 60 days in which case the
Initial Offering Period shall mean such period as so terminated or extended. The
General Partner shall provide the Escrow Agent with prompt written notice of the
date of the Offering Memorandum and any such termination or extension. The
Continuous Offering Period for the Units shall mean a period commencing at the
end of the Initial Offering Period, provided that $25,000,000 is received during
the Initial Offering Period.
          7. Any of the persons whose names and signatures appear on Schedule 1
annexed hereto are authorized by the General Partner to deliver any instruction
or notice to the Escrow Agent required or permitted by this Escrow Agreement. In
the event funds transfer instructions are given, whether in writing or by
facsimile, the Escrow Agent is authorized to

-2-



--------------------------------------------------------------------------------



 



seek confirmation of such instructions by telephone call-back to the person or
persons designated on Schedule 1, other than the authorized person detailed on
the written or facsimile instruction, and the Escrow Agent may rely upon the
confirmations of anyone purporting to be the person or persons so designated. It
is understood that the Escrow Agent and the beneficiary’s bank (the beneficiary
being such person to whom CGM shall direct such funds to be paid) in any funds
transfer may rely upon any account numbers or similar identifying number
provided by CGM to identify (i) the beneficiary, (ii) the beneficiary’s bank, or
(iii) an intermediary bank. The Escrow Agent, provided that it has exercised due
care, may apply any of the escrowed funds for any payment order it executes
using any such identifying number, even where its use may result in a person
other than the beneficiary being paid, or the transfer of funds to a bank other
than the beneficiary’s bank, or an intermediary bank designated by the
beneficiary.
          8. (a) As Escrow Agent hereunder, you shall have no duties or
responsibilities except those expressly set forth herein. The Escrow Agent shall
act hereunder merely as a depository and in a ministerial capacity. The Escrow
Agent shall not be deemed to be a trustee for any person.
          (b) The Escrow Agent may consult with counsel and shall be fully
protected with respect to any action taken or omitted by it in good faith on
advice of counsel and you shall have no liability hereunder except for your bad
faith or gross negligence. You shall have no responsibility as to the validity
or value of the Escrow Property and you may rely on any certificate, statement,
request, consent, agreement or other instrument which you believe to be genuine
and to have been signed or presented by a proper person or persons. You shall
not be bound by any modification of this Escrow Agreement unless in writing and
signed by all parties hereto and actually received by you and, if your duties as
Escrow Agent hereunder are affected, unless you shall have given prior written
consent thereto. In the event that you shall be uncertain as to your duties or
rights hereunder or shall receive instructions from any of the undersigned with
respect to the Escrow Property which, in your opinion, are in conflict with any
of the provisions of this Escrow Agreement, you shall be entitled to refrain
from taking any action other than to retain the Escrow Property until you shall
be directed otherwise in writing by the unanimous consent of the parties hereto
or by final order of a court of competent jurisdiction.
          (c) The Escrow Agent may, at its own discretion, refuse to accept any
deposits lacking the required documentation or containing discrepancies.
          (d) In any event when the Escrow Agent receives disbursement
instructions, it is expressly understood and agreed that the Escrow Agent shall
not be required to make any such disbursement until such amount is, to the
Escrow Agent’s satisfaction, available in cleared funds. Further, in no event
shall the aggregate amount of payments made by the Escrow Agent exceed the
amount of Escrow Property.
          9. Any notice which the Escrow Agent is required or desires to give
hereunder to any of the undersigned shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, on the following day if given by telegram, or on the
third day after mailing if mailed to the party to

-3-



--------------------------------------------------------------------------------



 



whom notice is to be given by first class mail, registered or certified with
return receipt requested, postage prepaid, and properly addressed as follows:
     To: Smith Barney Warrington Fund L.P. and Citigroup Managed Futures LLC
731 Lexington Avenue — 25th floor
New York, New York 10022
Attention: Mr. Daniel R. McAuliffe, Jr.
Telephone Number: (212) 559-2011
Facsimile Number: (212) 793-1969
     To: Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Attention: Mr. Daniel R. McAuliffe, Jr.
Telephone Number: (212) 816-6000
Facsimile Number: (212) 723-8968
     Notices to the Escrow Agent shall be in writing and shall not be deemed to
be given until actually received by the Escrow Agent at the following address:
JPMorgan Chase Bank, N.A.
4 New York Plaza — 21st Floor
New York, New York 10004
Attention: Ms. Simone Lyken
Telephone Number: (212) 623-5118
Facsimile Number: (212) 623-6168
Whenever under the terms hereof the time for giving a notice or performing an
act falls upon a Saturday, Sunday or bank holiday, such time shall be extended
to the Escrow Agent’s next business day.
          10. If any property subject hereto is at any time attached, garnished
or levied upon, shall become or be the subject of any court order, or in case
the payment, assignment, transfer, conveyance or delivery of the Escrow Property
shall be stayed or enjoined by any court order, or in case any order, judgment
or decree shall be made or entered by any court affecting such property, or any
part thereof, then in any of such events the Escrow Agent is authorized, in its
sole discretion, to rely upon and comply with any such order, writ, judgment or
decree, which it is advised by legal counsel of its own choosing, is binding
upon it, and if it complies with any such order, writ, judgment or decree, it
shall not be liable to any of the parties hereto or to any other person, firm,
or corporation for any losses, claims, costs, payments or expenses by reason of
such compliance, even though such order, writ, judgment or decree may be
subsequently reversed, modified, annulled, set aside or vacated.

-4-



--------------------------------------------------------------------------------



 



          11. The Escrow Agent may resign by giving ten (10) days’ written
notice to the undersigned, and thereafter shall deliver the Escrow Property to a
successor escrow agent acceptable to all parties hereto, which acceptance shall
be evidenced by the joint written and signed order of the undersigned. If no
such order is received by the Escrow Agent by such resignation date, the
obligations of the Escrow Agent shall nevertheless cease and terminate and the
Escrow Agent is unconditionally and irrevocably authorized and empowered to send
the Escrow Property by registered or certified mail to the respective
subscribers thereof.
          12. CGM shall reimburse the Escrow Agent for all out-of-pocket
expenses (including, without limitation, New York taxes and other governmental
charges) incurred by you in connection with your duties hereunder and shall
indemnify you against and save you harmless against any and all claims,
liabilities, costs, payments and expenses, including fees of counsel (who may be
selected by you), for anything done or omitted by you in the performance of this
Escrow Agreement, except as a result of your own gross negligence or bad faith,
and you shall have a lien on the Escrow Property for the amount thereof. All
such fees and expenses shall be paid by CGM.
          13. In addition, CGM agrees to pay the Escrow Agent an Escrow Agent
fee of $2,500 per year without pro-ration for partial years per Escrow Account
established, and no additional fees or charges for transactions or maintenance
shall be charged to CGM with respect to such accounts. A $10 check or wire fee
will be charged in the event funds are required to be returned to the
subscribers.
          14. Nothing in this Escrow Agreement is intended to or shall confer
upon anyone other than the parties hereto any legal or equitable right, remedy
or claim. This Escrow Agreement shall be governed by, and its provisions
construed in accordance with, the laws of the State of New York, and may be
modified only in writing executed by all parties hereto.
          15. Anything in this Escrow Agreement to the contrary notwithstanding,
in no event shall the Escrow Agent be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action. The parties hereto
acknowledge that the indemnities given hereunder shall survive the resignation
or removal of the Escrow Agent, or the termination of this Escrow Agreement.
          16. Any corporation or association into which the Escrow Agent may be
merged or converted or with which it may be consolidated, or any corporation or
association to which all or substantially all the escrow business of the Escrow
Agent’s corporate trust line of business may be transferred, shall be the Escrow
Agent under and in accordance with the terms of this Escrow Agreement without
further act.
          17. Upon execution of this Escrow Agreement, all Parties shall provide
the Escrow Agent with a fully executed Form W-9. All tax reporting, if
applicable, shall be the responsibility of the general partner exclusively.
          18. Account Opening Information. IMPORTANT INFORMATION ABOUT
PROCEDURES FOR OPENING A NEW ACCOUNT: To help the government fight the

-5-



--------------------------------------------------------------------------------



 



funding of terrorism and money laundering activities, federal law requires all
financial institutions to obtain, verify, and record information that identifies
each person who opens an account. When an account is opened, the Escrow Agent
will ask for information that will allow it to identify relevant parties.
          19. This Escrow Agreement may be executed in one or more counterparts,
but in such event each counterpart shall constitute an original and all of such
counterparts shall constitute one Agreement.

-6-



--------------------------------------------------------------------------------



 



Dated as of December 23, 2005

                  Parties to the Escrow    
 
                SMITH BARNEY WARRINGTON FUND L.P.    
 
           
 
  By:   Citigroup Managed Futures LLC,    
 
      General Partner    
 
           
 
  By:   /s/ Daniel R. McAuliffe, Jr.    
 
           
 
      Daniel R. McAuliffe, Jr.    
 
      Chief Financial Officer and Director    
 
                CITIGROUP MANAGED FUTURES LLC    
 
           
 
  By:   /s/ Daniel R. McAuliffe, Jr.    
 
           
 
      Daniel R. McAuliffe, Jr.    
 
      Chief Financial Officer and Director    
 
                CITIGROUP GLOBAL MARKETS INC.    
 
           
 
  By:   /s/ Marilyn Lipton    
 
           
 
      Name: Marilyn Lipton    
 
      Title: Senior Vice President Treasury    
 
                CITIGROUP GLOBAL MARKETS INC.    
 
           
 
  By:   /s/ Mark Handsman, MD    
 
           
 
      Name: Mark Handsman, MD    
 
      Title: GCIB Treasury    

          ACCEPTED:    
 
        JPMORGAN CHASE BANK, N.A.    
 
       
By:
  /s/ Rola Tseng 1/3/06    
 
       
 
  Name: Rola Tseng    
 
  Title: Assistant Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

          Name   Title   Signature
 
       
David J. Vogel
  President and Director   /s/ David J. Vogel
 
       
Daniel R. McAuliffe, Jr.
  Director and Chief Financial Officer   /s/ Daniel R. McAuliffe, Jr.
 
       
Shelley Ullman
  Director and Senior Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Interest payments shall be calculated at the one-month LIBOR rate minus 50 basis
points on the average daily balance in the Escrow Account.

-2-